Citation Nr: 1243444	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  12-08 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUE

Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy (CIDP)( claimed as due to exposure to herbicides in service).



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel









INTRODUCTION

The Veteran served on active duty from November 1969 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

CIDP was not manifested in service, and is not shown to be related to the Veteran's service, to include as due to his herbicide exposure therein.


CONCLUSION OF LAW

Service connection for CIDP, claimed as secondary to herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A February 2011 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.
 
The Veteran's service treatment records (STRs) are associated with his claims file, and relevant postservice treatment records have been secured.  The RO did not arrange for a VA examination/secure a medical opinion as to this claim.  The Board has considered whether an examination is necessary.  Notably, the disability at issue was not manifested in service or for many years thereafter, and is not listed in 38 C.F.R. § 3.309(e) (as a disease associated with herbicide exposure).  The Veteran has not submitted any evidence that otherwise relates his disability to his service; he alleges (without citation to any supporting factual data or medical literature) that the disability is related to exposure to herbicides in service.  Absent any competent evidence even suggesting that the claimed disability may be associated with his service, an examination to secure a medical nexus opinion is not necessary, as even the low standard endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006) is not met.  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.



Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

A governing  law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases may be presumed to be service-connected (as due to such exposure) if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  A Veteran who served in Vietnam during the Vietnam era is presumed to have been exposed to herbicides by virtue of such service.  38 C.F.R. § 3.307(a)(6).  The presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veterans' claims file and in "Virtual VA"  [At present there are no pertinent documents in Virtual VA]..  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

The Veteran's service personnel records, including  his DD Form 214 reflect that he served in Vietnam.  His STRs are silent for complaints, findings, or diagnosis pertaining to CIDP.  On service separation examination, clinical evaluation revealed that his upper and lower extremities and neurologic evaluation were normal.  

A private provider's treatment records reveal that CIDP was diagnosed in June 2007.  At that time the Veteran indicated that he noted the onset of pertinent complaints in March 2007.  Subsequent private treatment records show ongoing evaluations and treatment for the disability.  None of the records contains an opinion regarding the etiology of the disorder.  

The Veteran's claim seeking service connection for CIDP was received in November 2010.  He indicated he believed it was related to Agent Orange exposure.

The record does not show, and the Veteran does not allege, that CIDP was manifested in service or at any time proximately thereto.  Therefore, service connection for such disease on the basis that it became manifest in service, and persisted, is not warranted.  

It is not in dispute that the Veteran served in Vietnam, and would be entitled to consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307,  3.309.  However, those provisions apply only to diseases listed in 38 C.F.R. § 3.309(e).  CIDP is not among the diseases listed therein.  To the extent that the Veteran may believe that the CIDP should be considered "an acute or subacute peripheral neuropathy" which is listed in 38 C.F.R. § 3.309(e) the Board observes that such disease is defined by regulation.  Note 2 (following 38 C.F.R. § 3.309(e)) provides that for purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of date of onset.  As the Veteran's CIDP first appeared more than 35 years after his service in Vietnam and has an associated demyelinating process, it clearly does not meet that definition.  Accordingly, the presumptive provisions of § 1116 have no application in the instant case.  

Where a Veteran's disease is not subject to the presumption, he is not precluded from establishing direct service connection for such disease; however, he must do so by competent affirmative evidence that relates the disability to his service/herbicide exposure therein.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Here, the Veteran has not submitted any supporting medical opinion or medical literature indicating there might be a relationship between his CIDP and his service/exposure to herbicides therein.  To the extent that he may be seeking to establish a nexus to Agent Orange by his own opinion, the matter of a nexus between an insidious process such as CIDP and an environmental exposure such as Agent Orange is a complex medical question beyond the capability of lay observation.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1374, 1377 (Fed. Cir. 2007).  Notably, he provides no rationale for his belief that CIDP is or may be related to Agent Orange exposure, and does not cite to any supporting factual data or (as noted above) medical literature.  His assertions of causality are merely bare expressions of lay opinion on medical questions, which without rationale or supporting medical evidence have no probative value.  

In summary, there is no probative evidence that the Veteran's CIDP is (or might be) related to his service, including as due to Agent Orange exposure therein.  Notably, the lengthy post-service interval before the manifestation of CIDP is of itself a factor for consideration against finding that the disability is related to service.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against his claim.  In such a situation, the benefit of the doubt doctrine does not apply.  Accordingly, the appeal in this matter must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for CIDP is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


